Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 8/10/21 has been entered.  Claims 1-2, 4-7, 9, 11, 14, and 38 are pending examination, claims 23-35 are withdrawn and claims 3, 8, 10, 12, 13, 16-22, and 36-37 are canceled.

Claim Interpretation
An amendment to claim 1 and 38 recites “the composite solution is deposited via an all solution process”.  Deposition “via an all solution process” has not been provided a special definition in Applicant’s original disclosure.  The examiner notes the limitation appears to most closely derive basis particularly from [0034] of the Applicant’s specification; wherein it states (emphasis added): 
[0034] More specifically, embodiments discussed herein relate to compositions and methods for making organic/inorganic composite coatings for wood, masonry, or other porous materials which comprise the following steps: 1) selecting a porous substrate, and 2) utilizing a sol-gel comprising at least a silane, silanol, metal oxide precursor, or a derivative thereof, to coat the substrate and to create a surface with nanoscopic or microscopic features. In some embodiments, the method may further include optionally coating the substrate with a hydrophobic chemical agent and/or other chemical agents. In some embodiments, the above noted coatings may be deposited in a controlled environment by misting or vapor treatment. In other embodiments, the above noted coating may be deposited utilizing an all solution process.
Based on applicant’s specification the recitation of “deposited utilizing an all solution process” appears to be distinguishing a mode of application that is alternative to modes of deposition “in a controlled environment by misting or vapor treatment”.  Therefore for purposes of examination and applying art the limitation “the composite solution is deposited via an all solution process” will be interpreted as at least inclusive of liquid deposition methods alternative to deposition in a controlled 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saka et al (US 5,985,372), in view of Shea (US 7,344,783; hereafter Shea) and Sikka et al (US 2012/0009396; hereafter Sikka)
Claims 1-2, and 9:  Saka teaches a method for treating a substrate for improved resistance to staining (such as from fungus), fungus, and weathering (such as by water) (See, for example, abstract, col 5 lines 25-33), the method comprising: 
selecting a substrate (such as wood) to be coated (see, for example, abstract)), 
wherein the substrate is selected from a porous material (such as wood) (See, for example, abstract); 

stirring the composite solution and exposing it to an elevated temperature such as 50-oC (See, for example, example 7, 11).  Although stirring is taught prior to the thermal exposure, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated stirring during thermal treatment since the selection of any order of mixing ingredients is prima facie obvious (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) MPEP 2144.04 IV. C.) and / or since one of ordinary skill in the art would readily appreciate that both stirring and heat predictably increase rate of reaction due to heightened kinetic energy / collisions therein).
utilizing the composite solution to soak the substrate and penetrate into the porous material to reduce water absorption (improved water repellence) (see, for example, abstract, col 7 lines 20-55,  examples),
wherein the composite solution is deposited via an all solution process (such as spraying dipping, impregnation) (see, for example, col 10 lines 44-48).
wherein the degree of polymerization of the composite solution is 2 to 20 (see, for example, col 9 lines 11-15, example 7-11).  
and drying or curing the substrate at 50-110oC to allow a composite coating to form on the porous material of the substrate that improves stain resistance (such as from fungus), fungal resistance, and weather resistance (such as from water) (See, for example, abstract, col 7 lines 20-38, col 10 lines 48-60 and examples).

Saka in view of Shea has taught wherein the composition comprises the claimed components (See above) and wherein the components influence various properties, but it does not explicitly teach wherein the concentrations are the ranges claimed.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated concentrations within the claimed ranges since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Saka in view of Shea do not explicitly teach further treating the surface of the substrate with a hydrophobic solution to render the surface superhydrophobic, wherein the treating of the surface generates a nanoscopic topography.  Sikka teaches a method of applying superhydrophobic coatings for porous substrates (such as wood and masonry), to prevent spreading and damage from liquids (See, for example, abstract, [0002-0007], [0020], [0024], [0027], [0042]).  Sikka additionally teaches substrate treatment comprises activation to impart nanosize features [0089]).  Sikka further teaches wherein such 
In addition to imparting nano size features, it is noted that the treatment of Sikka involves application of at least one fluoroalkylsilane which is taught to bond covalently with the surface to impart the superhydrophicity / oleophobicity (See, for example, [0005], [0041-0044]).  Applicant’s own specification discloses in paragraph [0048] that at least one fluoroalkylsilane covalently bonded to the surface would render the surface hydrophobic/ superhydrophobic and also generate nanoscopic topography.  Thus the fluoroalkylsilane of Sikka too would necessarily result in the generation of nanoscopic topography (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  
Claim 4: Saka has taught a plurality of separate additions of water / solvents such at butanol, dilution, to the solution (See, for example, examples 7-11), but does not explicitly teach the addition / dilution at the point claimed to a level equivalent to the claimed concentration.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a claimed amount of diluent since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), since generally, differences in concentration or temperature will not support the patentability of subject In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) MPEP 2144.04 IV. C.). 
Claim 5: Saka further teaches the solution is prepared in acidic condition with addition of acid to catalyze the process (see, for example, col 7 lines 40-44, examples); but is silent as to resulting pH.  Although no explicit pH / concentration of acid is provided; it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated concentrations corresponding within the claimed pH range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 6: Saka has taught exposure to the elevated temperature with stirring (as described in rejection of claim 1 above) at durations of 1 hr (See, for example examples 7-11).
Claim 11: Saka further teaches wherein the composite solution comprises aminopropyltriethoxysilane (chelating agent as claimed) (See, for example, col 10 lines 1-14).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Shea and Sikka, as applied to claim 1 above, and further in view of Liu et al (US 2012/0296029; hereafter Liu).
Claim 7: Saka in view of Shea and Sikka teaches the method of claim1 (above), but Saka is silent as to the beginning and ending appearance of the substrate, so it does not explicitly teach no change as claimed.  Liu teaches a method of applying functional coatings derived from silanes to porous surfaces including wood, and masonry (See, for example, abstract, [0303], [0306], [0308] [0396]).  Liu further .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Shea and Sikka as applied to claim 1 above, and further in view of Bier et al (US 2004/0110012; hereafter Bier).
Claim 14: Saka in view of Shea and Sikka teach the method of claim 1 (above) but does not explicitly teach the composite solution further comprises a viscosity modifier as claimed.  Bier teaches a method of preparing a coating from mixtures of TEOS and GPTS for porous articles, ceramics, etc (See, for example, abstract, [0058], examples). Bier further teaches wherein a conventional additive for flow control (viscosity modifier) such as modified polydimethysiloxanes are particularly advantageous to incorporate (see, for example, [0057]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a viscosity modifier such as polydimethysiloxane as such a component is a conventional additive to predictably aid in the control of the flow properties of the composition.
Claim 15: Bier further teaches the properties of the coating can be improved by addition of various other conventional additives such as dyestuffs, uv stabilizers, etc (See, for example, [0057]). 

(s) 1-2, 4-6, 9, and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Saka, in view of Wakabayashi (US 2007/0265409; hereafter Wakabayashi), Shea and Sikka.
Claims 1-2, 4-6, 9, and 11:  Refer to the rejections of claims 1-2, 4-6, 9, and 11 over Saka in view of Shea and Sikka above; further: Saka does not explicitly teach wherein specifically trimethyoxypropylsilane (as particular plasticizer species) is further incorporated into the composite solution.  Wakabayashi teaches a method of providing a coating composition comprising silanes and applicable for porous article application (See, for examples abstract, [0218]).  Wakabayashi further teaches wherein the incorporation of trimethyoxypropylsilane (propyltrimethoxysilane, plasticizer) allows for improved storage stability of coating composition (See, for example, [0213]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have further incorporated trimethyoxypropylsilane as it would improve the composition storage stability.

Claim 7 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Shea, Sikka and Wakabayashi,  as applied to claim 1 above, and further in view of Liu.
Claim 7: refer to the rejections of claim 1 over Saka in view of Shea, Sikka and Wakabayashi, and claim 7 over Saka in view of Shea, Sikka and Liu above.

Claims 14-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Shea, Sikka and Wakabayashi,  as applied to claim 1 above, and further in view of Bier.
Claims 14-15: refer to the rejections of claim 1 over Saka in view of Shea, Sikka, and Wakabayashi, and claims 14-15 over Saka in view of Shea, Sikka, and Bier above.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-2, 4-6, 9, 11, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48, 50-54, and 57-66 of copending Application No. 15/526497 in view of Saka. 
Claims 48, 50-54, and 57-66 of copending Application No. 15/526497 teach the limitations of claims 1-2, 4-6, 9, 11, and 38 except wherein the substrate is a porous material and the composite solution penetrates therein.  Saka teaches a method for treating a substrate with an alkoxyslane based composition for improved resistance to staining (such as from fungus), fungus, and weathering (such as by water) (See, for example, abstract, col 5 lines 25-33).  And further teaches the desirability for porous surfaces such as wood to serve as substrates for such compositions to penetrate therein (See, for example, abstract, col 5 lines 25-33, col 7 lines 20-55, and examples).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated penetration of the composite coating composition into a porous material as such penetration would predictably be desirable into such materials as it would predictably provide improved resistance to staining, fungus, and weathering to them.  Saka further teaches dilution of the composition and a claimed chelating agent (see rejections above).
This is a provisional nonstatutory double patenting rejection.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48, 50-54, and 57-66 of copending Application No. 15/526497 in view of Saka as applied to claim 1 above, and further in view of Liu.


Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48, 50-54, and 57-66 of copending Application No. 15/526497 in view of Saka as applied to claim 1 above, and further in view of Bier.
Claims 14-15: refer to the rejections of claim 1 over claims 48, 50-54, and 57-66 of copending Application No. 15/526497 in view of Saka and claims 14-15 over Saka in view of Shea, Sikka, and Bier above.

Response to Arguments
Applicant’s arguments filed 8/10/21 that the references do not teach the newly added limitations are unconvincing in view of newly-incorporated Sikka, as discussed above.  As Applicant had amended to remove the limitation Kelsoe was previously relied upon to meet, Kelsoe has no longer been relied upon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712